DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10,761,599 in which the issue fee has already been paid. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite similar embodiments of using photodetectors receiving light from a light source reflected off a user, creating a depth map of the user’s eye based on phase difference between two signals, and finding from the depth map gaze information or movement of the user’s eyes.
 Although the claims are not identical, they are not patently distinct from each other because they recite substantially the same limitations in slight broader verbiage. Claims 17 and 21 of the instant application are analogous to claim 1, but as a method and a broader claimed system, respectively. Claims 2, 17, and 21 of the instant application are thus anticipated by claim 1 of the patent.
Summary of double patenting claims (the similarities are bolded and differences are italicized)
Instant application
Patent 10,761,599
2. A system comprising: a plurality of tunable optical elements; one or more photodetectors configured to receive light reflected from a user of the system and to generate one or more electrical signals based on the received light; and 
one or more processors electrically coupled to the plurality of tunable optical elements and the one or more photodetectors, the one or more processors configured to: obtain time-of-flight information corresponding to phase differences between a reference signal and the one or more electrical signals generated by the one or more photodetectors; 
determine a depth map of the user that comprises a depth map of an eye of the user based on the time-of-flight information; determine, based on the depth map of the user, action information that corresponds to an action of the user; and 
provide one or more outputs for adjusting one or more of the plurality of tunable optical elements based on the action information.

1. A computer-implemented method, comprising:
obtaining an electrical signal including a first phase generated by one or more photodetectors from a modulated optical signal reflected from an eye, wherein the modulated optical signal is generated by one or more optical sources that are biased by a modulation signal including a second phase;
determining a depth map of the eye based on phase differences between the first phase of the electrical signal generated by the one or more photodetectors from the modulated optical signal reflected from the eye and a third phase of a reference signal in sync with the second phase of the modulation signal, wherein the depth map of the eye comprises a three-dimensional model representing the eye;
determining a gaze information that represents a gaze of the eye based on the depth map; and
providing output data representing the gaze information.


Claim 2, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10,564,718 in which the issue fee has already been paid.  Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite similar embodiments of using photodetectors receiving light from a light source reflected off a user, creating a depth map of the user’s eye based on phase difference between two signals, and finding from the depth map gaze information or movement of the user’s eyes. Claims 17 and 21 of the instant application are analogous to claim 1, but as a method and a broader claimed system, respectively. . Claims 2, 17, and 21 of the instant application are thus anticipated by claim 1 of the patent.
Summary of double patenting claims (the similarities are bolded and differences are italicized)
Instant application
Patent 10,564,718
2. A system comprising: a plurality of tunable optical elements; one or more photodetectors configured to receive light reflected from a user of the system and to generate one or more electrical signals based on the received light; and 
one or more processors electrically coupled to the plurality of tunable optical elements and the one or more photodetectors, the one or more processors configured to: obtain time-of-flight information corresponding to phase differences between a reference signal and the one or more electrical signals generated by the one or more photodetectors; 
determine a depth map of the user that comprises a depth map of an eye of the user based on the time-of-flight information; determine, based on the depth map of the user, action information that corresponds to an action of the user; and 
provide one or more outputs for adjusting one or more of the plurality of tunable optical elements based on the action information.

1. A system, comprising:
a machine including a display, the display including a plurality of tunable optical elements;
a device including circuitry configured to:
obtain an electrical signal that represents a measurement, by a photodetector, of an optical signal reflected from an eye,
determine a depth map of the eye based on phase differences between a reference signal and the electrical signal generated by the photodetector, and
determine a gaze information that represents a gaze of the eye based on the depth map; and
one or more processors in communication with the machine and the device, the one or more processors including one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform the operations including:
receiving, from the device, output data representing the gaze information; and
determining the gaze information representing the gaze of the eye in relation to the display of the machine.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 6-11, and 17-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Publication No.: 8,754,829 (Lapstun)
Regarding claim 2, Lapstun teaches a system comprising: a plurality of tunable optical elements (Lapstun, col. 24, lines 58-67; col. 25, lines 1-6; FIG. 14A: “

    PNG
    media_image1.png
    197
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    113
    454
    media_image2.png
    Greyscale
”;

    PNG
    media_image3.png
    893
    373
    media_image3.png
    Greyscale
);
	one or more photodetectors configured to receive light reflected from a user of the system and to generate one or more electrical signals based on the received light (Lapstun, col. 32, lines 25-38; FIG. 21A; col. 33, lines 57-64: “

    PNG
    media_image4.png
    383
    449
    media_image4.png
    Greyscale
”; 
    PNG
    media_image5.png
    591
    366
    media_image5.png
    Greyscale
; “

    PNG
    media_image6.png
    156
    449
    media_image6.png
    Greyscale
”
    PNG
    media_image7.png
    316
    444
    media_image7.png
    Greyscale
);
one or more processors electrically coupled to the plurality of tunable optical elements and the one or more photodetectors, the one or more processors configured to: (Lapstun, col. 20, lines 65-67; col. 21, lines 1-9; FIG. 11: “

    PNG
    media_image8.png
    66
    454
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    176
    430
    media_image9.png
    Greyscale
”;

    PNG
    media_image10.png
    718
    382
    media_image10.png
    Greyscale
); and
obtain time-of-flight information corresponding to phase differences between a reference signal and the one or more electrical signals generated by the one or more photodetectors (Lapstun, col. 30, lines 31-51: “

    PNG
    media_image11.png
    398
    445
    media_image11.png
    Greyscale
”;
the broadest reasonable interpretation of a reference signal may be any signal that is used in comparison via phase difference; therefore, the coding of the outgoing light is the reference signal and the coding of the incoming light is the signal generated by the photodetector).
determine a depth map of the user that comprises a depth of an eye of the user based on the time-of-flight information (Lapstun, col 20, lines 34-54; col. 18, lines 51-52; FIG. 10D; col. 45, lines 25-37; col. 49, lines 38-39: “

    PNG
    media_image12.png
    364
    450
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    42
    451
    media_image13.png
    Greyscale
”; “

    PNG
    media_image14.png
    39
    450
    media_image14.png
    Greyscale
”;

    PNG
    media_image15.png
    526
    370
    media_image15.png
    Greyscale
; “

    PNG
    media_image16.png
    322
    458
    media_image16.png
    Greyscale
”; “

    PNG
    media_image17.png
    41
    426
    media_image17.png
    Greyscale
”);
determine, based on the depth of the user, action information that corresponds to an action of the user (Lapstun, col. 18, lines 20-50: “

    PNG
    media_image18.png
    593
    450
    media_image18.png
    Greyscale
”); and
provide one or more outputs for adjusting one or more of the plurality of tunable optical elements based on the action information (Lapstun, col. 18, lines 20-50; see above; col. 24, lines 1-4; col. 24, lines 53-57:“

    PNG
    media_image19.png
    78
    430
    media_image19.png
    Greyscale
”; “
    PNG
    media_image20.png
    95
    449
    media_image20.png
    Greyscale
”; “

    PNG
    media_image21.png
    277
    445
    media_image21.png
    Greyscale
”).
	Regarding claim 3, Lapstun teaches the system of claim 2, further comprising a display device configured to display an image based on the one or more outputs provided by the one or more processors (Lapstun, col. 20, lines 65-67; col. 21, lines 1-9; FIG. 11; see claim 2 above).
	Regarding claim 4, Lapstun teaches the system of claim 3, wherein the image displayed by the display device is controlled by a subset of the plurality of tunable optical elements (Lapstun, col. 24, lines 1-4; col. 24, lines 53-57; see claim 2 above).
	Regarding claim 6, Lapstun teaches the system of claim 3, wherein the display device and the one or more photodetectors are packaged as one integrated hardware device (Lapstun, FIG. 19A:

    PNG
    media_image22.png
    812
    481
    media_image22.png
    Greyscale
).
	Regarding claim 7, Lapstun teaches the system of claim 2, wherein the tunable optical elements comprise tunable lenses or mirrors (Lapstun, Lapstun, col. 24, lines 58-67; col. 25, lines 1-6; FIG. 14A; see claim 1 above).
	Regarding claim 8, Lapstun teaches the system of claim 2, wherein the action of the user comprises an eye gaze of the use (Lapstun, col. 18, lines 20-50; see claim 1 above).
	Regarding claim 9, Lapstun teaches the system of claim 2, wherein the one or more processors are configured to provide one or more outputs for adjusting focal lengths of the plurality of tunable optical elements (Lapstun, col. 27, 63-67; col. 28, lines 1-4; col. 48, lines 37-38: “

    PNG
    media_image23.png
    103
    431
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    78
    450
    media_image24.png
    Greyscale
”; “

    PNG
    media_image25.png
    42
    448
    media_image25.png
    Greyscale
”).
	Regarding claim 10, Lapstun teaches the system of claim 2, wherein the one or more photodetectors are configured to filter the received light to remove a part of wavelengths of the received light (Lapstun, col. 9, lines 61-67; FIG. 2A: “

    PNG
    media_image26.png
    140
    454
    media_image26.png
    Greyscale
”;

    PNG
    media_image27.png
    538
    747
    media_image27.png
    Greyscale
;
a low pass filter allows low frequencies of light to enter the camera, whilst limiting the amount of high frequency light allowed to enter).
Regarding claim 11, Lapstun teaches the system of claim 2, wherein the received light is a modulation signal with 50% duty cycle (Lapstun, col. 37, lines 11-19; col. 37, lines 26-34; FIG. 35A; FIG. 35B: “

    PNG
    media_image28.png
    172
    448
    media_image28.png
    Greyscale
”; “

    PNG
    media_image29.png
    173
    450
    media_image29.png
    Greyscale
”;

    PNG
    media_image30.png
    534
    737
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    532
    750
    media_image31.png
    Greyscale
;
In the example embodiment a duty cycle 67% is shown but the duty cycle may be 50% depending on the chosen compromise made between the duty cycle and vertical motion blur; the faster the actuator the higher the duty cycle; a 50% duty cycle is implicitly taught by the system).
	With regards to claim 17-20, they recite the functions of the apparatus of claims 1 and 3-4, respectively, as processes. Thus, the analyses in rejecting claims 1 and 3-4 are equally applicable to claims 17-20, respectively.
	Regarding claim 21, Lapstun teaches a display (Lapstun, col. 32, lines 25-38; see claim 1 above);
	one or more photodetectors configured to receive light reflected from a user of the system and to generate one or more electrical signals based on the received light (Lapstun, col. 32, lines 25-38; FIG. 21A; col. 33, lines 57-64; see claim 1 above); and
	one or more processors electrically coupled to the display and the one or more photodetectors, the one or more processors configured to: (Lapstun, col. 20, lines 65-67; col. 21, lines 1-9; FIG. 11; see claim 1 above)
	obtain time-of-flight information corresponding to phase differences between a reference signal and the one or more electrical signals generated by the one or more photodetectors (Lapstun, col. 30, lines 31-51; see claim 1 above);
	determine a depth map of the user that comprises a depth of an eye of the user based on the time-of-flight information (Lapstun, col 20, lines 34-54; col. 18, lines 51-52; FIG. 10D; col. 45, lines 25-37; col. 49, lines 38-29; see claim 1 above);
	determine, based on the depth of the user, action information that corresponds to an action of the user (Lapstun, col. 18, lines 20-50; see claim 1 above); and
	provide one or more outputs for adjusting the display based on the action information (Lapstun, col. 18, lines 20-50; see above; col. 24, lines 1-4; col. 24, lines 53-27; see claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lapstun, in view of U.S. Patent Application Publication No.: 2013/0083003 (Perez et al) (hereinafter Perez).
Regarding claim 5, Lapstun teaches the system of claim 3.
Lapstun fails to teach
wherein the display device and the one or more photodetectors are packaged as two separate hardware devices.
 	Perez teaches
	wherein the display device and the one or more photodetectors are packaged as two separate hardware devices (Perez, FIG. 1A; FIG. 4A; para. [0085]; para. [0113]:

    PNG
    media_image32.png
    721
    866
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    317
    531
    media_image33.png
    Greyscale
; “

    PNG
    media_image34.png
    367
    426
    media_image34.png
    Greyscale
”; “

    PNG
    media_image35.png
    139
    427
    media_image35.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the system of Lapstun, so the display device and the one or more photodetectors are packaged as two separate hardware devices, as taught by Perez.
The suggestion/motivation for doing so would have been that “looking through glass at a room allows a user to have an actual direct view of the room, while viewing a video of a room on a television is not an actual direct view of the room … the system can project images of virtual objects, sometimes referred to as virtual images, on the display that are viewable by the person wearing the see-through display device while that person is also viewing real world objects through the display” (Perez, para. [0086], lines 8-16); this allows for a mixed-reality implementation of the device.
Therefore, it would have been obvious to combine Lapstun with Perez to obtain the invention as specified in claim 5.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun, in view of Korean Patent Application Publication No.: KR20130100735A (Aisha).
Regarding claim 12, Lapstun, teaches the system of claim 2.
Lapstun fails to teach
 wherein each photodetector comprises a time-of-flight pixel and two sets of transistors.
Aisha teaches
wherein each photodetector comprises a time-of-flight pixel and two sets of transistors (Aisha, page 12, para. 3; FIG. 2: “

    PNG
    media_image36.png
    264
    848
    media_image36.png
    Greyscale
”;

    PNG
    media_image37.png
    540
    625
    media_image37.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify each of the photodetectors taught by Lapstun, to comprise a time-of-flight pixel and the circuit above, which comprises two transistors, as taught by Aisha.
	The suggestion/motivation for doing so would have been “allowing the charge to be stored with little leakage, the charge can be stored longer and still achieve an acceptable signal to noise ratio; longer storage times may allow smaller pixels that can capture time-of-flight image signals over longer time periods instead of using larger pixels to capture time-of-flight image signals over shorter time periods.” (Aisha, page 3, para. 5).
	Therefore, it would have been obvious to combine Lapstun with Aisha, to obtain the invention as specified in claim 12.
	Regarding claim 13, Lapstun, in view of Aisha, teaches the system of claim 12, wherein each set of the two sets of transistors comprises a resistor, a source-follower transistor and a selection transistor (Aisha, page 9, para. 2; FIG. 5; FIG. 2:

    PNG
    media_image38.png
    345
    860
    media_image38.png
    Greyscale
”;

    PNG
    media_image39.png
    587
    795
    media_image39.png
    Greyscale
;

    PNG
    media_image40.png
    540
    625
    media_image40.png
    Greyscale
)
The circuit in FIG. 2 was already combined with Lapstun in claim 12 above).
Regarding claim 14, Lapstun, in view of Aisha, teaches the system of claim 12.
Lapstun, in view of Aisha, fails to teach
 wherein the time-of-flight pixel is a dual-switching time-of-flight pixel.
	Aisha further teaches
	wherein the time-of-flight pixel is a dual-switching time-of-flight pixel (Aisha, page 6, para. 4L; FIG. 4A; FIG. 4B: “

    PNG
    media_image41.png
    194
    858
    media_image41.png
    Greyscale
”;

    PNG
    media_image42.png
    302
    648
    media_image42.png
    Greyscale
;

    PNG
    media_image43.png
    408
    688
    media_image43.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the time-of-flight pixel, as taught by Lapstun, in view of Aisha, to be a dual-switching time-of-flight pixel, as further taught by Aisha.
The suggestion/motivation would have been so “positive charged accumulated holes can physically exhale electrons from the surface state, thus minimizing electronic interaction with the surface state; as a result, the leakage current from the surface state is reduced, which reduces the leakage current draining the image charge accumulated from within the storage transistor; this may allow the storage gate to accumulate charge over a longer period of time (e.g., multiple accumulation periods), which allows for an improved signal to noise ratio” (Asiha, page 6, para. 2, lines 10-16).
Therefore, it would have been obvious to combine Lapstun, in view of Asiha, with Aisha further, to obtain the invention as specified in claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lapstun, in view of Aisha, and in further view of U.S. Patent No.: 10,436,883 (Sommer et al.) (hereinafter Sommer).
	Regarding claim 15, Lapstun, in view of Aisha, teaches the system of claim 12.
	Lapstun, in view of Aisha, fails to teach
wherein the time-of-flight pixel is configured to implement a demodulation function by dual-switching transistors.
	Sommer teaches
	wherein the time-of-flight pixel is configured to implement a demodulation function by dual-switching transistors (Sommer, abstract; FIG. 1: “

    PNG
    media_image44.png
    402
    663
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    101
    673
    media_image45.png
    Greyscale
”;

    PNG
    media_image46.png
    819
    1085
    media_image46.png
    Greyscale
;

    PNG
    media_image47.png
    613
    878
    media_image47.png
    Greyscale
).

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the time-of-flight pixel, as taught by Lapstun, in view Aisha, to be configured to implement a demodulation function by dual switching transistors, as taught by Sommer.
	The suggestion/motivation would have been “by means of an operation of the SBI current transistors independently from the supply voltage a greater margin for setting the SBI threshold can be provided” so “the dynamic of the time-of-flight pixel or the time-of-flight sensor can be further increased” (Sommer, col. 2, lines 1-13; col. 7, lines 65-66).
	Therefore, it would have been obvious the invention as specified in claim 15.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lapstun, in view of Aisha, and in further view of U.S. Patent Application Publication No.: 2016/0225922 (Akkaya et al.) (hereinafter Akkaya).
Regarding claim 16, Lapstun, in view Aisha, teaches the system of claim 12.
Lapstun, in view of Aisha, fails to teach
wherein the time-of-flight pixel comprises a light-absorption layer including germanium.
Akkaya teaches
wherein the time-of-flight pixel comprises a light-absorption layer including germanium (Akkaya, para. [0026], para. [0030]: “

    PNG
    media_image48.png
    327
    508
    media_image48.png
    Greyscale
”; “

    PNG
    media_image49.png
    673
    507
    media_image49.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the time-of-flight, as taught by Lapstun, in view of Aisha, to include a light-absorption layer including germanium, as taught by Akkaya.
The suggestion/motivation would have been that “Germanium may have a lower bandgap energy (0.67 eV) than Silicon (1.11 eV), and a higher absorption coefficient particularly at longer wavelengths; as such, Germanium may provide an increase in QE of the time-of-flight detector 200 relative to Silicon; furthermore, by using Germanium in the semiconductor layer 214, the time-of-flight detector 200 may be operated at longer wavelengths relative to a Silicon; such operation at longer wavelength may allow for increased performance in ambient light conditions; also, by using Germanium in the semiconductor layer 214, the semiconductor layer 214 may be made thinner relative to Silicon, because Germanium has significantly higher absorption characteristics; the reduced thickness of the semiconductor layer 214 may be beneficial in terms of frequency of operation and modulation contrast” (Akkaya, para. [0030]).
Therefore, it would have been obvious to combine Lapstun, in view of Aisha, with Akkaya, to obtain the invention as specified in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662